ORDER
Judges Alarcon and Brunetti vote to grant the petition for a writ of mandate. The district court is directed to vacate the temporary restraining order issued on April 18, 1992, 790 F.Supp. 966, enjoining James Gomez and Daniel Vasquez from inflicting the punishment of death by the administration of lethal gas upon Robert Alton Harris, David Fierro, Alejandro Gilbert Ruiz, and any members of the purported class.
NOONAN, Circuit Judge,
would deny the petition.
A decision will be filed shortly setting forth the reasoning of the court.
The writ of mandate shall issue immediately.